DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase “a third rack assembly” is unclear, confusing and lacks a proper antecedent basis since the claimed subject matter does not account for a first and second rack assembly that would naturally proceed a third rack assembly.  As such, the metes and bounds of patent protection being sought by applicant is unascertainable.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 & 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwind [US 4,402,556].  Schwind teaches of a dishwasher appliance (dishwashing machine) defining a vertical, a lateral, and a transverse direction, the dishwasher appliance comprising: a tub (partially shown in fig. 2 – walls (16) defining the tub) defining a wash chamber (dishwashing compartment) for receipt of articles {dishware} for washing; a “third” rack assembly (14) slidably positioned within the wash chamber and configured for movement along the transverse direction (as is conventional in the art); and a rack mounting assembly (fig. 2) for supporting the third rack assembly, the rack mounting assembly comprising: a mounting body ((50) of (30)) positioned inside the wash chamber and being secured to the tub (fig. 2); a mounting post ((52) of (30)) extending from the mounting body; a support flange ((56) closest to (50)) extending from the mounting body via (52) and being spaced apart from the mounting (the tip of (56) is viewed as being spaced from the main portion of the central post) post to define a support slot (viewed as the gap between (56) and vertical surface of (52) as shown in fig. 2); and a roller (34) comprising a mounting sleeve (32) defining a central aperture (fig. 3) and a rear lip (viewed as the outermost distal thread of the inner bore (60)), the rear lip being received within the support slot when the roller is installed onto the mounting body (note fig. 2).  As to Claim 2, the mounting sleeve is cylindrical proximate the rear lip (shown).  As to Claim 3, the support flange comprises: an upper support (upper thread portion – fig. 2) positioned above the mounting post; and a lower support (lower thread portion – fig. 2) positioned below the mounting post.  As to Claim 4, the mounting post and the support flange are cylindrical such that the support slot defined therebetween is annular (fig. 3).  As to Claim 5, the support slot defines a slot thickness that is substantially equivalent to a lip thickness of the rear lip (fig. 2).  As to Claim 6, the rear lip creates an interference fit between the mounting post and the support flange when the rear lip is positioned within the support slot (screwed together).  As to Claim 7, the mounting post defines a post length and the mounting sleeve defines a sleeve length, wherein the post length is greater than half the sleeve length (shown).  As to Claim 8, the post length is greater than 75% of the sleeve length (shown).  As to Claim 9, the support slot defines a slot depth, and wherein a ratio of the slot depth to the sleeve length is between about 0.25 and 0.5 (in a manner similar to applicant’s depicted proportions).  As to Claim 10, the mounting sleeve defines a tapered region (tapered end) adjacent the rear lip and the mounting post defines a complementary surface to the tapered region (fig. 2).  As to Claim 12, the appliance further comprising a support rib (viewed as the rib portions along (58, 59)) positioned behind the support flange relative to the support slot.  As to Claim 13, the roller defines a roller surface ((74) for instance) at a distal end of the mounting sleeve opposite the rear lip.  As to Claim 14, the mounting body, the mounting post, and the support flange are integrally formed as a single, integral piece (shown).  Regarding Claim 15, the position is taken that the tub and wash chamber are positively recited features in combination with the rack mounting assembly.  Again, Schwind teaches of a rack mounting assembly (fig. 2) capable of supporting a third rack assembly within a tub (partially shown in fig. 2 – walls (16) defining the tub) of a dishwasher appliance {dishwashing machine}, the tub defining a wash chamber (dishwashing compartment) for receipt of articles {dishware} for washing and a plurality of apertures (38); the rack mounting assembly comprising: a mounting body ((50) of (30)) positioned inside the wash chamber and being secured to the tub (fig. 2); a mounting post ((52) of (30)) extending from the mounting body; a support flange ((56) closest to (50)) extending from the mounting body via (52) and being spaced apart from the mounting (the tip of (56) is viewed as being spaced from the main portion of the central post) post to define a support slot (viewed as the gap between (56) and vertical surface of (52) as shown in fig. 2); and a roller (34) comprising a mounting sleeve (32) defining a central aperture (fig. 3) and a rear lip (viewed as the outermost distal thread of the inner bore (60)), the rear lip being received within the support slot when the roller is installed onto the mounting body (note fig. 2).  As to Claim 16, the support flange comprises: an upper support (upper thread portion – fig. 2) positioned above the mounting post; and a lower support (lower thread portion – fig. 2) positioned below the mounting post.  As to Claim 17, the support slot defines a slot thickness that is substantially equivalent to a lip thickness of the rear lip (fig. 2).  As to Claim 18, the mounting post defines a post length and the mounting sleeve defines a sleeve length, wherein the post length is greater than half the sleeve length (shown).  As to Claim 19, the support slot defines a slot depth, and wherein a ratio of the slot depth to the sleeve length is between about 0.25 and 0.5 (in a manner similar to applicant’s depicted proportions).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various rack mounting assemblies for an appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 14, 2022

/James O Hansen/Primary Examiner, Art Unit 3637